 1   McGREGOR W. SCOTT
     United States Attorney
 2   KIMBERLY A. SANCHEZ
     Assistant United States Attorney
 3   2500 Tulare Street, Suite 4401
     Fresno, CA 93721
 4   Telephone: (559) 497-4000
     Facsimile: (559) 497-4099
 5

 6   Attorneys for Plaintiff
     United States of America
 7

 8

 9

10                                    UNITED STATES DISTRICT COURT

11                          FOR THE EASTERN DISTRICT OF CALIFORNIA

12

13    United States of America,                     No. 1:16-CR-00176 DAD

14                       Plaintiff,

15           v.

16    CHRIS WILEY,
      JAMAR JOHNSON,
17    ANTHONY LATIMORE,
      CHARLIE STEVENSON, AND
18    RASHAWN ALKOBADI,

19                       Defendants.

20    ___________________________________ __________________________________
      United States of America,           No. 1:16-CR-00188 DAD
21
                         Plaintiff,
22
             v.
23
      ANTHONY RAMIREZ,
24
                       Defendant.
25   United States of America,                    No. 1:16-CR-00173 DAD
26                      Plaintiff,
27          v.
28   KHALIF CAMPBELL,
                                                    1
 1
                        Defendant.
 2
     United States of America,                        No. 1:16-CR-00172 DAD
 3
                        Plaintiff,
 4
             v.
 5
     JAMAR JOHNSON,
 6
                        Defendant.
 7

 8
     United States of America,                        No. 1:16-CR-00169 DAD
 9
                        Plaintiff,
10
             v.
11
     OMAR GONZALEZ,
12
                        Defendant.
13

14           The United States, through McGregor W. Scott, United States Attorney and Kimberly A.

15   Sanchez, Assistant U.S. Attorney, and Galatea DeLapp, attorney for Jamar Johnson; Barbara H.

16   O’Neill, attorney for Anthony Latimore; Daniel Harralson, attorney for Charlie Stevenson;

17   Nicholas Reyes, attorney for Rashawn Alkobadi; Robert Lamanuzzi, attorney for Anthony

18   Ramirez; Roger Wilson, attorney for Khalif Campbell; and Anthony Capozzi, attorney for Omar

19   Gonzalez, have stipulated to a continuance of the pretrial motion hearing set for February 27,

20   2019 to May 29, 2019 at 10:00 a.m. The case is set for trial in July 2019. Originally, United

21   States v. Robert Gonzalez, et al, 1:16-CR-00187 DAD, a related case, was set for trial in April

22   2019. However, that case was continued to December 3, 2019 and the pretrial hearing for that

23   matter set for October 21, 2019. Given the continuance and the likelihood that additional

24   defendants will resolve their matters by guilty plea, the parties believe that it will be most

25   efficient to have the hearing closer in time to the trial date.

26           Additionally, the government and Scott Quinlan, attorney for Chris Wiley, stipulate to a

27   continuance of the hearing on defendant Wiley’s motion for CI disclosure to March 13, 2019 at

28   10:00 a.m. The parties believe they are moving toward a resolution of the matter which may
                                                          2
 1   make the hearing unnecessary.

 2
     Dated: February 26, 2019                 Respectfully submitted,
 3

 4                                            McGREGOR W. SCOTT
                                              United States Attorney
 5

 6                                   By       /s/ Kimberly A. Sanchez
                                              KIMBERLY A. SANCHEZ
 7
                                              Assistant U.S. Attorney
 8

 9   Dated: February 26, 2019                 /s/ William Scott Quinlan
                                              WILLIAM SCOTT QUINLAN
10                                            Attorney for Chris Wiley
11
     Dated: February 26, 2019                 /s/ Galatea DeLapp
12                                            GALATEA DELAPP
                                              Attorney for Jamar Johnson
13
     Dated: February 26, 2019                 /s/ Barbara O’Neill
14                                            BARBARA O’NEILL
                                              Attorney for Anthony Latimore
15

16   Dated: February 26, 2019                 /s/ Daniel Harralson
                                              DANIEL HARRALSON
17                                            Attorney for Charlie Stevenson
18   Dated: February 26, 2019                 /s/ Robert Lamanuzzi
19                                            ROBERT LAMANUZZI
                                              Attorney for Anthony Ramirez
20
     Dated: February 26, 2019                 /s/ Nicholas Reyes
21                                            NICHOLAS REYES
                                              Attorney for Rashawn Alkobadi
22

23   Dated: February 26, 2019                 /s/ Anthony Capozzi
                                              ANTHONY CAPOZZI
24                                            Attorney for Omar Gonzalez

25   Dated: February 26, 2019                 /s/ Roger Wilson
                                              ROGER WILSON
26                                            Attorney for Khalif Campbell
27

28
                                          3
 1

 2   It is Ordered that the pretrial hearing scheduled for February 27, 2019 is continued to May 29,

 3   2019 at 10:00 a.m. and the hearing on CI disclosure scheduled for February 27, 2019 as to Chris

 4   Wiley is continued to March 13, 2019 at 10:00 a.m.

 5   IT IS SO ORDERED.
 6
        Dated:     February 26, 2019
 7                                                     UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      4
